TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00381-CV


Santos Cervantes, Esther Cervantes and David Cervantes, Appellants

v.

Rosie Cervantes, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 26,484, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellants have filed an amended motion for extension of time to file their appellate
brief, requesting that we extend the November 5, 2007 deadline until January 8, 2008.  We will grant
the extension and ORDER appellants to file their brief no later than January 8, 2008.  We dismiss
the original motion for extension of time.  We caution appellants that no further extensions will be
granted, and should appellants not file their brief by January 8, 2008, we will dismiss the appeal for
want of prosecution.  See Tex. R. Civ. P. 42.3(b).
	It is ordered December 21, 2007.

Before Justices Patterson, Puryear and Pemberton